EXHIBIT 16.1 August 24, 2011 Securities and Exchange Commission treet, NE Washington, DC20549 USA Dear Ladies and Gentlemen, We are the former independent auditors for Fresh Start Private Holdings, Inc. a Nevada corporation (the “Company”).We have read the Company’s current report on Form 8-K dated August 22, 2011 (the “Form 8-K”) and are in agreement with the disclosures regarding our firm as included in the Form 8-K to be filed with the Securities and Exchange Commission.We have no basis to agree or disagree with other statements of the Company contained therein. Yours very truly, /s/MacKay LLP MacKay LLP Chartered Accountants
